Exhibit 99 First Acceptance Corporation Reports Operating Results for the Quarter and Six Months Ended June30, 2017 NASHVILLE, TN, August 9, 2017 – First Acceptance Corporation (NYSE: FAC) today reported its financial results for the quarter and six months ended June30, 2017. Operating Results Revenues for the three months ended June30, 2017 decreased 11% to $91.4 million from $102.8 million in the same period in the prior year. Revenues for the six months ended June30, 2017 decreased 10% to $179.5 million from $199.7 million in the same period in the prior year.
